IN THE SUPREME COURT OF THE STATE OF DELAWARE

    RACHEL FREEMAN,1                         §
                                             §   No. 57, 2022
          Petitioner Below,                  §
          Appellant,                         §
                                             §   Court Below–Family Court
          v.                                 §   of the State of Delaware
                                             §
    MARK CAMPBELL,                           §
                                             §   File No. CN16-02314
          Respondent Below,                  §   Petition No. 21-28960
          Appellee.                          §

                               Submitted: March 8, 2022
                               Decided:   March 17, 2022

                                        ORDER

         On February 17, 2022, Rachel Freeman filed an appeal from the Family

Court’s January 26, 2022 order denying Freeman’s motion for change of

jurisdiction. The Senior Court Clerk issued a notice, sent by certified mail, to

Freeman to show cause why her appeal should not be dismissed for her failure to

comply with Rule 42 when taking an appeal from an apparent interlocutory order.

Freeman received the notice to show cause on February 25, 2022. A timely response

to the notice to show cause was due on or before March 7, 2022. To date, Freeman

has not responded to the notice to show cause. Dismissal of the appeal is therefore

deemed to be unopposed.



1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.


                                    BY THE COURT:


                                    /s/ Tamika R. Montgomery-Reeves
                                                Justice




                                       2